Citation Nr: 1533405	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  03-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to service connected duodenitis.

2.  Entitlement to an increased rating for anxiety disorder, currently rated 50 percent prior to September 7, 2007.

3.  Entitlement to an initial rating higher than 30 percent for atopic dermatitis.

4.  Entitlement to an effective date prior to March 11, 2002, for the grant of service connection for atopic dermatitis.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral foot disability.



6.  Entitlement to service connection for bilateral hallux valgus deformity with degenerative joint disease (DJD) of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses (also claimed as bilateral foot disability).  

7.  Entitlement to service connection for allergic rhinitis and sinusitis (claimed as allergy problems).

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

9.  Entitlement to an initial compensable rating for status post-surgical intervention for hammertoe deformities of fifth toes, bilaterally (claimed as bilateral foot problems).

10.  Entitlement to an increased rating for duodenitis (claimed as abdominal pain/GERD), currently rated 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa and New Orleans, Louisiana.  Jurisdiction currently resides with the New Orleans RO, which forwarded the appeal to the Board.

In June 2002, the RO granted service connection for atopic dermatitis and assigned an initial 30 percent disability rating, effective March 11, 2002.  The RO also denied entitlement to service connection for sinus and bilateral foot problems.  The Veteran filed a timely notice of disagreement (NOD) in October 2002, specifying her disagreement with the initial rating and effective date assigned for atopic dermatitis only.  She timely perfected her appeal in October 2003.

In May 2005, the Veteran petitioned to reopen her previously denied claim of entitlement to service connection for bilateral foot problems.  She also filed a new claim of entitlement to service connection for anxiety, to include as secondary to her service-connected atopic dermatitis.  A November 2005 rating decision granted the claim of entitlement to service connection for anxiety and assigned a 10 percent disability rating, effective from April 22, 2004.  The Veteran's petition to reopen her claim for bilateral foot problems was denied.  A July 2006 rating decision continued this denial, now categorized as bilateral hallux valgus deformity with DJD of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses.  The Veteran submitted an NOD in September 2006.  In August 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO on the issue of whether new and material evidence had been received to reopen the claim for entitlement to service connection for bilateral foot disabilities; a transcript of that hearing is of record.  

In a January 16, 2009 statement of the case (SOC), the RO granted the application to reopen but denied the underlying claim for service connection for bilateral hallux valgus deformity with degenerative joint disease of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses (also claimed as bilateral foot problems) on the merits.  Although the RO granted the application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Veteran timely perfected her appeal in March 2009.

Although this issue was not certified to the Board, certification is used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2014).  The Veteran's representative submitted a June 2015 written brief presentation addressing this issue and the Board will therefore decide the issue on the merits.  Although additional evidence was received with regard to the feet after the January 16, 2009 SOC, none of this evidence contained non-cumulative evidence as to the etiology of the Veteran's bilateral hallux valgus deformity with degenerative joint disease of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses.  This evidence was therefore not pertinent to this claim and the RO was therefore not required to issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31(c) (2014) (requiring issuance of SSOC only if the agency of original jurisdiction (AOJ) receives additional pertinent evidence with regard to a claim).  

In January 2009, the RO issued a rating decision granting entitlement to service connection for status-post surgical intervention for hammertoe deformities of fifth toes, bilaterally, and assigned a noncompensable disability rating, effective from May 25, 2005.  The Veteran submitted an NOD with this determination in January 2010, and timely perfected her appeal in May 2014.

In September 2007, the Veteran filed a claim of entitlement to service connection for a sinus condition, to include as secondary to her service-connected atopic dermatitis.  An April 2008 rating decision denied the claim.  The Veteran filed an NOD with this determination in March 2009, and an SOC was issued in September 2009.


A February 2009 statement from the Veteran was interpreted by the RO to be a new claim of entitlement to service connection for allergic rhinitis, to include as secondary to her service-connected atopic dermatitis.  Rating decisions dated in April 2009, January 2010, and February 2010 denied the claim.  The Veteran submitted an NOD in March 2010, and timely perfected her appeal in April 2014.

In September 2013, the RO: increased the Veteran's disability rating for anxiety from 50 percent to 70 percent, effective May 4, 2012; denied an increased rating for duodenitis (claimed as abdominal pain/GERD), rated 10 percent disabling; denied entitlement to service connection for hypertension, to include as secondary to the service-connected anxiety disorder; and denied entitlement to service connection for hemorrhoids, to include as secondary to the service-connected duodenitis.

In December 2013, the Veteran filed a timely NOD with the denial of an increased rating for duodenitis, the denials of service connection for hypertension and hemorrhoids, and the effective date assigned for the increased, 50 percent  rating for anxiety disorder.  In February 2014, the RO granted an effective date of September 7, 2007 for the 50 percent rating for anxiety disorder, partially granting the benefit sought.

In October 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

The issues of entitlement to service connection for allergic rhinitis and sinusitis, claimed as secondary to atopic dermatitis, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  On October 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal from the denial of her claim for entitlement to service connection for hemorrhoids, to include as secondary to service connected duodenitis.

2.  On October 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal from the denial of her claim for entitlement to service connection for anxiety disorder, currently rated 50 percent prior to September 7, 2007.

3.  On October 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal from the denial of her claim for entitlement to an initial rating higher than 30 percent for atopic dermatitis.

4.  On October 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal from the denial of her claim for entitlement to an effective date earlier than March 11, 2002, for the grant of service connection for atopic dermatitis.

5.  In a June 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral foot problems.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the June 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral foot problems and raises a reasonable possibility of substantiating the claim.

7.  A disability of the feet, other than hammertoe deformities of the fifth toes, did not manifest in service, DJD of the first toe did not manifest within the one year presumptive period, and bilateral hallux valgus deformity with DJD of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses are not related to service.

8.  The Veteran has hammertoes of single toes and symptoms do not more nearly approximate all toes, unilateral, without claw foot; multiple other foot disabilities have been found not to be service connected.

9.  During the pendency of the claim, the Veteran's duodenitis has caused symptoms of belching, abdominal pain and bloating with stricture, eructations, and constipation, which were controlled with medication.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for hemorrhoids, to include as secondary to service connected duodenitis, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to claim for entitlement to service connection for anxiety disorder, currently rated 50 percent prior to September 7, 2007, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial rating higher than 30 percent for atopic dermatitis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an effective date earlier than March 11, 2002, for the grant of service connection for atopic dermatitis, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The June 2002 decision that denied the claim for entitlement to service connection for bilateral foot problems is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

6.  Evidence received since the June 2002 decision is new and material and criteria for reopening the claim for entitlement to service connection for bilateral foot problems have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.   Bilateral hallux valgus deformity with DJD of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses were not incurred in or aggravated by service and DJD may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  The criteria for an initial compensable rating for status post-surgical intervention for hammertoe deformities of fifth toes, bilaterally, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5282 (2014).

9.  The criteria for a 20 percent rating, but no higher, for duodenitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.113, 4.114, DC 7305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

During her October 2014 Board hearing, the Veteran indicated that she was withdrawing her appeals of the denial of the claims of: entitlement to service connection for hemorrhoids, to include as secondary to service-connected duodenitis; entitlement to an increased rating for anxiety disorder, currently rated 50 percent prior to September 7, 2007; entitlement to an initial rating higher than 30 percent for atopic dermatitis; and entitlement to an effective date prior to March 11, 2002, for the grant of service connection for atopic dermatitis.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

II.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The requirements of the statutes and regulation have been met in this case.  

As the application to reopen the Veteran's claim of entitlement to service connection for bilateral foot disabilities has been granted below, further discussion of the VCAA in this regard is unnecessary.  

As to the claim for an initial compensable rating for fifth hammertoes, this claim arises from the Veteran's disagreement with initial rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

As to the claims of entitlement to service connection for the remaining foot disabilities and for an increased rating for duodenitis, VA notified the Veteran in June 2005 (service connection) and March 2010 (increased rating) of the information and evidence needed to substantiate and complete these claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The March 2010 letter provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated in January 2009 and February 2014 SOCs relating to the service connection and increased rating claims, respectively.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  The Veteran was also afforded VA examinations as to the severity of her duodenitis and fifth hammertoes, and the etiology of her other foot disabilities.  For the reasons indicated in the discussion below, those examinations are considered adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the October 2014 Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

III.  New and Material Evidence

In general, RO decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen her claims of entitlement to service connection for bilateral foot problems.  The RO's June 2002 rating action denied the Veteran's claim of entitlement to service connection for bilateral foot problems.  At the time of the June 2002 denial, the evidence before the RO included service treatment records showing treatment for hyperkeratosis of both feet and a phalangectomy, as well as a normal separation examination.  The RO's denial was based on a lack of nexus between any current foot disability and the in-service treatment and operation.  

Objective evidence has been added to the record since the June 2002 denial, including a July 2008 opinion from Dr. J.R. indicating that a current hammertoe deformity is related to the Veteran's in-service foot symptoms and operation.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for bilateral foot problems is reopened, and must be considered in light of all the evidence, both old and new.

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  DJD is a term for arthritis, which is one of the listed chronic diseases, and the Board will therefore consider the provisions of 38 C.F.R. § 3.303(b) in this regard.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as arthritis . . .").  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).

As noted above, the service treatment records show diagnoses of hyperkeratoses of both feet and painful fifth toe hammertoe deformities bilaterally.   After debridement, the Veteran underwent a phalangectomy, the report of which reflects that hypertrophied interphalangeal bones were removed and the remaining bone rasped, with the head of proximal phalanx of the fifth toes forwarded for laboratory examination.  After sutures were removed, good results were noted.  The feet were normal on the July 1977 separation examination.

Post service treatment notes of Dr. J.R. beginning in August 2005 indicate previous pediatric care of the in-service foot surgery and diagnosis of corns (helona molle) of the fourth and fifth toes bilaterally.  A July 2008 treatment note indicates complaints of pain in the fourth toes bilaterally with a gradual onset of 10+years duration.  Dr. Reeves wrote, "Possible cause of symptoms due to previous foot surgery - 1977."  As noted, in a July 2008 letter, Dr. J.R. noted the Veteran's fifth toe hammertoe surgery in service and expressed his opinion that "this hammertoe deformity of fourth toes, foot bilateral, is caused by the surgery, of 1977 and should be so noted."

In contrast, the March 2008 VA examiner, after reviewing the claims file and examining the Veteran, diagnosed bilateral foot hallux valgus, callosities, hammertoe, and DJD post phalangectomy.  The VA examiner opined that "the Veteran's current bilateral foot condition is less likely as not (less than 50/50 probability) caused by or a result of her foot conditions and/or phalangectomy she was treated for in service."  In her rationale, the VA examiner noted an article provided by the Veteran, medical records, literature, and the physical examination including the interview.  The VA examiner noted that, although the article identified similarities with the Veteran's case, it did not specifically relate to the Veteran.  The VA examiner noted that the Veteran indicated that she had a long history of wearing elevated high heeled shoes, and that the wearing of these shoes would cause an increase in callus formation on the bony prominences of the foot, as seen in the Veteran's case.  The VA examiner cited an internet article indicating that calluses and corns are among the most frequent skin conditions and, by virtue of their location on the feet may be the source of considerable disability, discomfort, and pain.  The article also indicated that corns typically occur at pressure points secondary to ill-fitting shoes, an underlying bone spur, or an abnormal gait and are typically located on the plantar aspect of prominent metatarsals, between toe clefts, or on the dorsal aspect of toe joints.

In her written statements and in her DRO and Board hearing testimony, the Veteran contended that the length of time between her in-service surgery and separation (July 5 through August 18, 1977) was not enough time for the military physicians to properly conclude that she had no problems or deformities at separation.  She began seeing Dr. A. in the 1980s, but he was now deceased and his wife indicated that his records had been destroyed.  She stated that she had problems in and since service.


For the following reasons, the Board finds that the above evidence reflects that service connection for foot disability, other than the fifth hammertoes for which the Veteran is already service connected, is not warranted.  There is no evidence of foot symptoms other than those relating to the fifth hammertoes in the service treatment records and examination of the feet was normal at separation.  As to the normal separation findings, the Veteran contends that there was not enough time between the surgery and separation examination for the physicians to make such a determination at that time.  Veterans are competent to opine as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent that the Veteran is competent to opine on this medical matter, the Board finds that the specific findings of the trained health care professionals who conducted the July 1977 separation are of greater probative weight on this question.  The evidence thus reflects that there was no foot disability other than fifth hammertoes in service and a chronic disease was not noted in service.  There is also no evidence that a chronic disease manifested within the one year presumptive period.  Although the Veteran stated that she had symptoms in and since service, she does not argue, and the evidence does not reflect, that these symptoms were early manifestations of the subsequently diagnosed DJD.  See 38 C.F.R. § 3.307(c) (providing that the presumption of service connection does not require diagnosis within the presumptive period but that it is sufficient if there are manifestations to the required degree followed by diagnosis).

In addition, the Veteran's testimony that she had foot symptoms in and since service conflicts with both the normal separation examination and the July 2008 treatment record indicating a gradual onset of pain over 10 plus years.  The Board finds the contemporaneous medical opinion and statements of the Veteran made to health care providers during treatment to be of greater probative weight than those made during the course of an appeal from the denial of compensation benefits.  To this extent, the Board finds the Veteran's statements are therefore not credible.  See Fed. R. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

The Board also finds that the evidence weighs against a nexus between the Veteran's current bilateral foot disabilities and service.  The March 2008 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and her opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While she did not specifically address each disability in her rationale, read as a whole and in the context of the evidence of record, her conclusion, citing the medical literature, the examination, and interview with the Veteran, was that none of these disabilities were related to service and that a more likely reason for these disabilities was her wearing of high heel shoes.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

Dr. J.R.'s more limited opinion pertained only to hammertoes and did not contain any rationale.  In addition, the Veteran's testimony as to the etiology of her foot disabilities is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  She is therefore not competent to opine on this question.  Moreover, to the extent that she is competent, the specific, reasoned opinion of the trained health care professional who conducted the March 2008 VA examination is of greater probative weight than the more general assertions of the Veteran and the opinion without rationale of Dr. J.R.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hallux valgus deformity with DJD of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).
V.  Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the Rating Schedule, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, uniform ratings are warranted for both the Veteran's duodenitis, which is on appeal from the denial of an increased rating claim and the service connected bilateral deformity of the fifth toes, which is on appeal from the Veteran's disagreement with the initial rating assigned.

A.  Hammertoes

In its January 2009 rating decision, the RO granted service connection for fifth hammertoes based on the Veteran's in-service phalangectomy for hyperkeratosis and her current hyperkeratosis residuals.  This disability is rated as noncompensable under 38 C.F.R. § 4.71, DC 5282 (2014).  Under DC 5282, hammertoe of single toes is rated noncompensable while hammertoe of all toes, unilateral without clawfoot, is rated 10 percent.  As a compensable rating under DC 5282 requires hammertoe of all toes, an initial compensable rating is not warranted under DC 5282.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, the Board notes that it has denied entitlement to service connection for bilateral hallux valgus deformity with degenerative joint disease of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses. 

As the VA examinations and treatment records reflect that the Veteran has hammertoes of the fourth and fifth toes only, and she is service-connected only for the fifth toes, her symptoms do not more nearly approximate the criteria for a 10 percent rating under DC 5282.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Here, however, although the Veteran has been diagnosed with multiple other foot disabilities including flat feet, hallux valgus, and DJD, those have been found not to be service connected.  Moreover, the Veteran has been diagnosed with, and is in receipt of service connection for, hammertoes, a disorder that is specifically listed in the Rating Schedule.  The Board is therefore precluded as a matter of law from rating this disability by analogy, to include consideration of DC 5284.  Copeland v. McDonald, No. 14-0929,  __  Vet. App. __, slip op. at 5-6 (June 25, 2015).

As the preponderance of the evidence reflects that an initial compensable rating for the Veteran's hammertoes is not warranted under this diagnostic code, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) 9West 2014); 38 C.F.R. § 4.3 (2014).

B.  Duodenitis

The Veteran's duodenitis is rated under 38 C.F.R. § 4.114, DCs 7399-7305 (2014).  DC 7305 is applicable to duodenal ulcer, and the use of hyphenated diagnostic codes and the "99" series reflects that the Veteran's duodenal ulcer is being rated by analogy.  38 C.F.R. §§ 4.20, 4.27 (2014).  Under DC 7305, 10 percent rating is warranted where duodenal ulcer is mild, with recurring symptoms once or twice a year.  A 20 percent rating is warranted for a moderate ulcer disorder with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The only higher schedular rating under DC 7305 is 60 percent, which is assigned for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

38 C.F.R. § 4.113 indicates that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014).  Correspondingly, the introduction to 38 C.F.R. § 4.114 provides that the disability ratings under this regulation will not be combined, but, rather, a single rating will be assigned under the diagnostic code that reflects the "predominant disability picture," with elevation to the next higher rating where the severity of the overall disability warrants such elevation.

In her written statements and Board hearing testimony, the Veteran indicated that she experienced frequent symptoms of belching, pain, bloating, indigestion, heartburn, nausea, weakness, and constipation, and took medication which relieved these symptoms.  The Board finds her testimony competent and credible.  The VA treatment records similarly reflect that the Veteran experienced such symptoms.  For example, November 2012, July 2013, and January 2014 VA treatment notes indicated that the Veteran experienced abdominal bloating with a history of stricture and eructations (belching) and constipation.  The July 2013 VA examiner indicated that the Veteran's treatment plan included taking continuous medication, although not all of the refill prescriptions were used, which indicated medical noncompliance.  The VA examiner diagnosed resolved duodenitis without residuals, based on a November 2012 esophagogastroduodenoscopy (EGD), which did not show evidence of duodenitis.  The only symptom noted by the examiner were frequent eructations noted during the examination.  The examiner expressed his opinion that service connection should not have been granted for an abdominal disorder, as there was only one incident of abdominal pain in service, the abdominal symptoms manifested many years after service, and the recent EGD did not show evidence of duodenitis.

Initially, the Board notes that the opinion as to whether the Veteran's duodenitis was related to service was superfluous, as service connection has already been granted and the issue is the severity of the Veteran's abdominal symptoms, which have been found to be related to service.  This is particularly true as the Rating Schedule recognizes that there are frequently overlapping abdominal symptoms.  The above evidence reflects that the Veteran has had multiple digestive symptoms that have been continuous and have been controlled with medication.  Significantly, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  DC 7305 does not define the terms mild, moderate, or with continuous moderate manifestations.  Given that the Veteran has had multiple, continuous digestive symptoms and medication is required to control them (even assuming that the Veteran was not fully compliant with them), the Board finds that the evidence is at least evenly balanced as to whether these symptoms more nearly approximate the continuous moderate manifestations required for a 20 percent rating under DC 7305.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 20 percent rating is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

A higher, 40 percent rating is not, however, warranted under DC 7305.  The Veteran indicated during the Board hearing that her weight had gone from 170 to between 160 and 165 pounds, but did not know if it could be attributed to her duodenitis.  Even if, however, this weight loss could be attributed to the Veteran's duodenitis, a 40 percent rating requires moderately severe impairment of health manifested by weight loss and anemia or incapacitating episodes and there is no evidence or contention that the Veteran has had anemia or incapacitating episodes during the pendency of the claim.  Mild anemia was noted in VA treatment records of 2004 and 2006, but not within a year of the October 2012 claim for an increased rating for duodenitis.  In addition, the Veteran did not indicate that she experienced incapacitating episodes and the July 2013 VA examiner specifically indicated that the Veteran did not have incapacitating episodes and did not indicate that she had either weight loss or anemia.  The preponderance of the evidence thus reflects that the Veteran did not meet the criteria for a 40 percent rating under DC 7305 and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As to the duodenitis, the discussion above reflects that the criteria of DC 7305, under which the Veteran's disability is rated, include the terms mild, moderate, moderately severe, and severe, which are broad enough to encompass all of the Veteran's symptoms.  As to the hammertoes, one of the Veteran's symptoms is pain, which is not specifically contemplated in DC 5282.  The Board will therefore consider whether there has been marked interference with employment.

The March 2014 VA examiner indicated that only the Veteran's non-service connected pes cavus and hallux valgus would prohibit her from running, but there were no other limitations.  The Veteran's testimony and the treatment records are not to the contrary.  Therefore, the Board finds that the Veteran's service-connected hammertoes do not cause marked interference with employment.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In addition to duodenitis and hammertoes, the Veteran is service-connected for atopic dermatitis rated 30 percent disabling and anxiety disorder associated with atopic dermatitis rated 70 percent disabling.  As to the effect that the Veteran's skin condition had on her ability to work, the February 2014 VA examiner found that "jobs with excessive handwashing such as dishwashing may need to be limited."  The August 2012 VA examiner found that the effect of the Veteran's anxiety disorder was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Although the 70 percent rating for anxiety disorder reflects significant occupational and social impairment, based on the above evidence, the Board finds that the collective impact of the Veteran's disabilities do not cause marked interference with employment, i.e., beyond that envisioned by her combined rating of 70 and 80 percent throughout the appeal period, as the evidence does not show significant impairment with the ability to work.  There is also no evidence of frequent hospitalization or that the regular schedular standards have been rendered impractical.  Therefore, referral for consideration of an extraschedular rating for the Veteran's fifth hammertoes and duodenitis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the above evidence and Board's analysis with regard to marked interference also reflects that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised because the disabilities do not render the Veteran unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
For the foregoing reasons, the preponderance of the evidence is against the claims for an initial compensable rating for hammertoe deformities of fifth toes and for a rating higher than 20 percent for duodenitis.  The benefit of the doubt doctrine is therefore not for application in this regard, and reasonable doubt has been resolved in favor of the Veteran in granting a 20 percent rating for duodenitis.


ORDER

The appeal from the denial of the claim for entitlement to service connection for hemorrhoids, to include as secondary to service connected duodenitis is dismissed.

The appeal from the denial of the claim for entitlement to an increased rating for anxiety disorder, currently rated 50 percent prior to September 7, 2007 is dismissed.

The appeal from the denial of the claim for entitlement to an initial rating higher than 30 percent for atopic dermatitis is dismissed.

The appeal from the denial of the claim for entitlement to an effective date earlier than March 11, 2002, for the grant of service connection for atopic dermatitis, is dismissed.

The application to reopen the claim for entitlement to service connection for bilateral foot disability is granted.

Entitlement to service connection for bilateral hallux valgus deformity with DJD of the first toe, bilateral pes planus, bilateral hammertoe deformities of toes two, three, and four, corns and calluses (also claimed as bilateral foot problems), is denied.

Entitlement to an initial compensable rating for status post-surgical intervention for hammertoe deformities of fifth toes, bilaterally (claimed as bilateral foot problems) is denied.


A rating of 20 percent, but no higher, for duodenitis (claimed as abdominal pain/GERD), currently rated 10 percent, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Initially, the Board notes that a claim of entitlement to service connection for sinus problems was first denied in June 2002 on a direct incurrence basis only.  The RO subsequently denied service connection for sinus condition, secondary to service-connected atopic dermatitis.  The Veteran filed a timely NOD in March 2009 and the RO issued a SOC in September 2009.  It does not appear that the Veteran filed a timely substantive appeal on this issue.  Although the Board characterized the issue at the October 2014 hearing as entitlement to service connection for allergic rhinitis, the Veteran discussed her sinusitis in her testimony.  Moreover, the VA treatment records contain diagnoses of sinusitis, and what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The Board therefore finds that any issue as to the timeliness of the substantive appeal from the denial of entitlement to service connection for sinusitis has been waived and the issue on appeal has been recharacterized as entitlement to service connection for allergic rhinitis and sinusitis.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  In addition, as the April 2008 denial of service connection for sinus condition was on a secondary basis only and the June 2002 denial was on a direct incurrence basis, the claim will be addressed on a de novo basis.  See Harder v. Brown, 5 Vet. App. 183 (1993) (treating a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewing the latter on a de novo basis while treating the former as an application to reopen).  There is a September 2013 report of contact in which a VA employee indicated that the Veteran was not claiming entitlement to service connection for sinusitis and wished to withdraw this claim, but, given that there was some ambiguity in the statement and the statement was not made directly by the Veteran, the Board requested that the Veteran's representative contact the Veteran to ascertain his intent with regard to this claim.  In a May 2015 communication, the Veteran's representative indicated that the Veteran could not be contacted with regard to this matter.  As there is no clear intent to withdraw this claim, the Board will consider the issue to be before it on this appeal.

The Veteran claims that her allergic rhinitis and sinusitis are related to her atopic dermatitis.  The only medical opinion specifically on this question is that of Dr. "C.B.M.," who wrote in a July 2009 letter that the Veteran had been her patient for 9 years, had been diagnosed with atopic dermatitis, and also had an allergy that is associated with atopic dermatitis.  This opinion is inadequate because it does not specify which allergy is associated with the Veteran's atopic dermatitis and does not contain any rationale.  In response to a request to indicate that the Veteran's allergies are related to her skin problems, Dr. "J.C." wrote in July 2009, "I cannot make that statement, I can only list her current medical problems."  Dr. J.C. had written in June 2009 that the Veteran was service connected for eczema and also had problems with allergies for which she was taking medication.  Similarly, in May 2008, Dr. "G.M.K." wrote that the Veteran had been prescribed Claritin to be taken on a daily basis for her allergies and had atopy and would need this medication for an unforeseeable time due to intense itching.  This opinion also does not indicate a specific disorder that is caused or aggravated by service connected atopic dermatitis or contain a rationale.  As there is evidence that the Veteran has a current disability that may be associated with her service connected atopic dermatitis, but the evidence is insufficient to decide the claim, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i)(C) (VA examination warranted where the evidence indicates that a current disability may be associated with another service connected disability).  The Veteran also submitted medical literature indicating an association between atopic dermatitis and allergies and those materials should be addressed.

The July 2013 VA examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected disability.  His rationale was that hypertension is common in the United States, with risk factors such as age, obesity, salt intake, excess alcohol intake, and African American race.  He also noted that hypertension may be more common among those with certain personality traits, such as hostile attitudes and time/urgency impatience and depression.  This opinion is inadequate because, while the examiner indicated that hypertension may be related to those with certain psychiatric traits, he did not specifically address whether it was related to the Veteran's service connected anxiety disorder.  A new VA examination is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the claims for entitlement to service connection for allergic rhinitis and sinusitis and entitlement to service connection for hypertension are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of her allergic rhinitis and sinusitis.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis and/or sinusitis are either (a) caused or (b) aggravated by her service-connected atopic dermatitis.  In rendering this opinion, the examiner should address the medical literature submitted by the Veteran as to the effects of atopic dermatitis.

The examiner should also express an opinion as to whether the allergic rhinitis and/or sinusitis are directly related to service. 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinion.

2.  Schedule the Veteran for a VA examination as to the etiology of her hypertension.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated by her service-connected anxiety disorder.

The examiner should also express an opinion as to whether any diagnosed hypertension is directly related to service.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims of entitlement to service connection allergic rhinitis and sinusitis and entitlement to service connection for hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


